  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE A. BROOKS, JR.,       )
                             )
     Petitioner,             )
                             )        CIVIL ACTION NO.
     v.                      )          2:16cv891-MHT
                             )               (WO)
ALABAMA BOARD OF PARDONS     )
AND PAROLES, et al.,         )
                             )
     Respondents.            )

                          JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Petitioner's     objections   (doc.   no.   19)   are

overruled.

    (2) The    United      States     Magistrate     Judge's

recommendation (doc. no. 17) is adopted.

    (3) The petition for writ of habeas corpus (doc.

no. 1) is denied.

    It is further ORDERED that costs are taxed against

petitioner, for which execution may issue.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 28th day of May, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
